       Case 1:18-cv-00068 Document 408 Filed on 06/21/19 in TXSD Page 1 of 9



                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                  BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                           §
                                                  §
                  Plaintiffs,                     §
                                                  §
           v.                                     §   Case No. 1:18-CV-68
                                                  §
UNITED STATES OF AMERICA, et al.,                 §
                                                  §
                  Defendants,                     §
                                                  §
and                                               §
                                                  §
KARLA PEREZ, et al.,                              §
                                                  §
                  Defendant-Intervenors,          §
                                                  §
and                                               §
                                                  §
STATE OF NEW JERSEY,                              §
                                                  §
                  Defendant-Intervenor.           §



           DEFENDANT-INTERVENORS’ RESPONSE IN OPPOSITION TO FEDERAL
                 DEFENDANTS’ MOTION FOR A PROTECTIVE ORDER

      I.        STATEMENT OF THE ISSUES TO BE RULED UPON BY THE COURT

           Defendant-Intervenors Karla Perez, et al. (“Defendant-Intervenors”) respectfully submit

this response in opposition to Federal Defendants’ Motion for a Protective Order and request that

the Court deny the motion because the discovery Defendant-Intervenors seek is relevant and

proportional to the needs of the case.




                                                  1
     Case 1:18-cv-00068 Document 408 Filed on 06/21/19 in TXSD Page 2 of 9



   II.      SUMMARY OF THE ARGUMENT

         The basis of Federal Defendants’ motion is that the discovery Defendant-Intervenors seek

is not proportional to the needs of the case. See Dkt. 393 at 7-10. However, Federal Defendants

fail to meet the standard for a protective order.

         Federal Defendants’ proportionality argument is two-fold: (1) Defendant-Intervenors’

discovery requests are burdensome, and (2) Defendant-Intervenors’ discovery requests are not

necessary for the resolution of the legal issue of the substantive legality of DACA. Id. Both of

these arguments lack merit.

         First, that Defendant-Intervenors’ discovery requests impose a burden on Federal

Defendants is not, standing alone, a basis for a protective order. Any supposed burden on

Federal Defendants is significantly outweighed by the benefit of the discovery, and the requests

are proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1) (burden is just one of

several other considerations in determining whether discovery is proportional to the needs of the

case, including “the importance of the issues at stake in the action, the amount in controversy,

the parties’ relative access to relevant information, the parties’ resources, [and] the importance of

the discovery in resolving the issues . . . .”). In a case such as this one with paramount

nationwide implications, Federal Defendants’ alleged burden is substantially outweighed by the

benefit of disclosing the information Defendant-Intervenors seek, particularly when Federal

Defendants have sole custody and control of the information and Defendant-Intervenors have

identified several means by which to alleviate the burden on Federal Defendants.

         Second, Federal Defendants’ belief that DACA is substantively unlawful is not a basis to

grant their motion for a protective order. Plaintiffs’ substantive APA claim is just one of several

claims at issue in the case, and the discovery Defendant-Intervenors seek is necessary for the



                                                    2
     Case 1:18-cv-00068 Document 408 Filed on 06/21/19 in TXSD Page 3 of 9



resolution of all of the Plaintiffs’ claims. Defendant-Intervenors’ discovery requests are relevant

to the threshold and disputed fact questions related to whether DACA is reviewable agency

action.    See 5 U.S.C. § 701(a)(2).     In addition, as recognized by this Court and Federal

Defendants themselves, Plaintiffs’ procedural claim under the Administrative Procedure Act

(APA) also requires further factual development. See Texas v. U.S., 328 F. Supp. 3d 662, 732

(S.D. Tex. 2018) (“On the record before it, this Court does not find the evidence of discretion by

the individuals processing DACA applications to be compelling either way.”); Dkt. 366 at 12

(Federal Defendants recognizing that resolving procedural APA claim requires a factual

determination and that this “Court found that Plaintiffs had not established that material fact at

the preliminary-injunction stage, and the record has not materially changed since then.”).

Finally, Defendant-Intervenors’ discovery requests are not only relevant to the question of

discretion, but also to whether the availability of advance parole confers immigration status on

DACA recipients. See Dkt. 386 at 14-15. This issue is relevant to Plaintiffs’ substantive APA

claim and the equitable factors of Plaintiffs’ request for a preliminary injunction and full vacatur

of DACA, including whether Plaintiffs suffer irreparable harm and the equities tip in their favor.

See Dkt. 104 ¶¶ 85-87; Dkt. 401 at 6; Dkt. 391 at 13.

          For all these reasons, the requests are proportional to the needs of the case and a

protective order is not warranted.

   III.      ARGUMENT

             A. Any Purported Burden on Federal Defendants is Significantly Outweighed
                by the Likely Benefit of Discovery

          Federal Defendants claim that a protective order is warranted because the discovery

Defendant-Intervenors seek is unduly burdensome. See Dkt. 393 at 7-8. However, the fact that

review of an identified group of documents may be time-consuming does not, standing alone,

                                                 3
     Case 1:18-cv-00068 Document 408 Filed on 06/21/19 in TXSD Page 4 of 9



relieve Defendants from the obligation to produce documents responsive to an otherwise

appropriate request. Instead, when the discovery is relevant the Court must weigh a number of

considerations against the alleged burden imposed on the producing party to determine whether

the discovery is proportional to the needs of the case, including the likely benefit of the proposed

discovery, “the importance of the issues at stake in the action, the amount in controversy, the

parties’ relative access to relevant information, the parties’ resources, [and] the importance of the

discovery in resolving the issues.” See Fed. R. Civ. P. 26(b)(1); see also Magnolia Point

Minerals, LLC v. Chesapeake Louisiana, LP, No. 11-CV-0854, 2015 WL 545988, at *1 (W.D.

La. Feb. 10, 2015) (not an undue burden to require producing party to identify leases containing

certain provisions at issue, holding that “[i]t may be time consuming to search [the producing

party’s] databases, but [it] is not an undue burden under the circumstances of this case”);

Standard Chlorine of Delaware, Inc. v. Sinibaldi, 821 F. Supp. 232, 262 (D. Del. 1992) (in

complex civil matter, finding the argument that production would entail significant expenses was

not a proper basis for refusing to comply with an otherwise appropriate document request);

Fagan v. D.C., 136 F.R.D. 5, 7 (D.D.C. 1991) (“The mere fact that discovery requires work and

may be time consuming is not sufficient to establish undue burden . . . Plaintiffs should not suffer

if the information is not easily accessible because defendants have an inefficient filing system.”)

(citations omitted).

       Here, the balance tips in favor of Defendant-Intervenors. First, this action is a high-

profile and complex case with potential nationwide repercussions. Second, the information

Defendant-Intervenors seek—which is necessary to resolve the factual disputes in this case, as

discussed below—is in the sole custody and control of Federal Defendants. Third, Defendant-

Intervenors’ requests seek information Federal Defendants presumably already gathered,



                                                 4
      Case 1:18-cv-00068 Document 408 Filed on 06/21/19 in TXSD Page 5 of 9



organized, or reviewed, or will need to gather, organize, and review, in connection with their

defense of this case. Federal Defendants’ claim that the search and review necessary to respond

to Defendant-Intervenors’ requests are too burdensome must be considered in this context.

Federal Defendants cannot have it both ways by claiming the existence of a genuine case and

controversy between Plaintiffs and Federal Defendants while simultaneously failing to defend

the case and alleging it is burdensome to collect the information needed to defend the case. See

Costantino v. City of Atl. City, 152 F. Supp. 3d 311, 328 (D.N.J. 2015) (it is unacceptable for a

defendant to avoid legitimate discovery by claiming unreasonable burden because it does not

devote reasonable resources to defending a case).

         Finally, Federal Defendants’ motion should be denied because they do not attempt to

provide an alternative method of review or to collect the information, and instead categorically

claim the requests are too burdensome and argue that because they are aligned with Plaintiffs on

the merits, no discovery is necessary. At the same time, Federal Defendants recognize that the

requested information can be significantly alleviated by narrowing the production to a sample of

documents, a recognition that further undermines their position. Compare, e.g., Dkt. 392 at 10-

15 (estimating burden of full review at 6,577 to 9,866 hours for one set of requests, 5,071 hours

for another set of requests, and 26,294 hours for another request), with id. 16-18 (estimating

burden of review of samples at 250 to 1,125 hours for one set of requests, 66 hours for another

set of requests, and 68 hours for another request).1




1
  It is also worth noting that in its June 20, 2018 order, this Court ordered Federal Defendants to respond to the
discovery at issue and further ordered that “[i]f some requests seek information that is difficult to calculate or not
easily derivable from the information kept by the Federal Defendants, they may object to those requests individually
and inform the Court of why that information is difficult to obtain.” Dkt. 97 ¶ 2 (emphasis added). However,
Federal Defendants waited to file their motion for a protective order until Defendant-Intervenors moved to compel
this discovery, further delaying discovery in the case.

                                                          5
     Case 1:18-cv-00068 Document 408 Filed on 06/21/19 in TXSD Page 6 of 9



       To the extent Federal Defendants can claim any undue burden, it is not outweighed by the

likely benefit of a complete production, and the requests are proportional to the needs of the case.

           B. Federal Defendants’ Agreement with Plaintiffs That DACA is Substantively
              Unlawful Does Not Preclude Discovery or Warrant a Protective Order

       Federal Defendants also argue that no additional discovery is needed because this case

can be decided on the administrative record and, even without reference to the administrative

record, “Plaintiffs may obtain complete relief under their substantive APA claim” without further

factual development. See Dkt. 393 at 8-9. This argument fails for a number of reasons.

       First, as more fully set forth in Defendant-Intervenors’ reply in support of their motion to

compel (see Dkt. 401 at 7-8), this case is not limited to review of the administrative record, as

evidenced by this Court’s and the Fifth Circuit’s consideration of evidence beyond the

administrative record in the DAPA litigation, as well as this Court’s opinion denying Plaintiffs’

motion for a preliminary injunction in this case. See Texas v. U.S., 86 F. Supp. 3d 591, 666-670

(S.D. Tex. 2015) (considering evidence of the exercise of discretion to evaluate whether DAPA

violated the APA); Texas v. U.S., 809 F.3d 134, 171-76 (5th Cir. 2015), as revised (Nov. 25,

2015) (same); Texas v. U.S., 328 F. Supp. 3d 662, 732-34 (S.D. Tex. 2018) (considering

evidence of the exercise of discretion to evaluate whether DACA violated the APA).

       Second, Federal Defendants may not, on the basis of their substantive positions in this

litigation, exempt themselves from the discovery process or their obligation to comply with this

Court’s discovery schedule. As an initial matter, Federal Defendants conveniently ignore that

Defendant-Intervenors’ requests are relevant to the threshold issue whether DACA is reviewable

agency action under the APA. See 5 U.S.C. § 701(a)(2) (“agency action . . . committed to

agency discretion by law” is unreviewable). This issue of discretion is similarly relevant to

Plaintiffs’ procedural APA claim. Texas, 328 F. Supp. 3d at 730. Indeed, this Court expressly

                                                 6
     Case 1:18-cv-00068 Document 408 Filed on 06/21/19 in TXSD Page 7 of 9



recognized in its preliminary injunction opinion that the question of discretion requires further

factual development. Texas, 328 F. Supp. at 732 (“On the record before it, this Court does not

find the evidence of discretion by the individuals processing DACA applications to be

compelling either way.”). Federal Defendants agreed in their response to Plaintiffs’ motion for

summary judgment. Dkt. 366 at 12. Therefore, the discovery at issue is necessary to resolve the

legal claims at issue in the case.

        Moreover, Defendant-Intervenors’ discovery requests are not only relevant to the

question of discretion, but also to whether the availability of advance parole confers immigration

status on DACA recipients, as Plaintiffs claim in connection with their substantive APA claim.

See Dkt. 386 at 14-15; Dkt. 104 ¶¶ 85-87. Discovery on advance parole is also relevant to the

equitable factors supporting Plaintiffs’ request for a permanent injunction and a full vacatur of

DACA, including the magnitude of Plaintiffs’ injuries and the extent to which DACA causes

irreparable harm to Plaintiffs. See Dkt. 401 at 6; Dkt. 391 at 13.

        Therefore, Federal Defendants are simply incorrect in suggesting that the discovery

Defendant-Intervenors seek is unnecessary to resolve the case.             The discovery Defendant-

Intervenors seek is germane to Plaintiffs’ motion for summary judgment and a protective order is

not warranted. See Wichita Falls Office Assocs. v. Banc One Corp., 978 F.2d 915, 920 (5th Cir.

1992) (reversing district court’s grant of protective order when motion for summary judgment

was pending, noting that “when a party is seeking discovery that is germane to the pending

summary judgment motion it is inequitable to pull out the rug from under them by denying such

discovery”); see also Kennedy v. Silas Mason Co., 334 U.S. 249, 256-57 (1948) (noting that

cases of great public importance should not be decided on an incomplete record).2


2
 Federal Defendants rely on Landry v. Air Line Pilots Ass’n Int'l AFL-CIO, 901 F.2d 404, 435 (5th Cir.
1990) in support of their claim that a protective order is warranted. See Dkt. 393 at 9-10. However,
                                                   7
      Case 1:18-cv-00068 Document 408 Filed on 06/21/19 in TXSD Page 8 of 9



    IV.      CONCLUSION

          Defendant-Intervenors respectfully request that the Court deny Federal Defendants’

request for a protective order and grant Defendant-Intervenors’ motion to compel because the

discovery Defendant-Intervenors seek is relevant and proportional to the needs of the case.

Dated: June 21, 2019                                        Respectfully Submitted,

                                                            MEXICAN AMERICAN LEGAL
                                                            DEFENSE AND EDUCATIONAL FUND
                                                            By: /s/ Nina Perales
                                                            Nina Perales (Tex. Bar No. 24005046);
                                                            (SD of Tex. Bar No. 21127)
                                                            Attorney-in-Charge
                                                            Alejandra Ávila (Tex. Bar No. 24089252)
                                                            (SD of Tex. Bar No. 2677912)
                                                            Ernest I. Herrera (Tex. Bar No. 24094718);
                                                            (SD of Tex. Bar No. 2462211)
                                                            110 Broadway, Suite 300
                                                            San Antonio, Texas 78205
                                                            Phone: (210) 224-5476
                                                            Facsimile: (210) 224-5382
                                                            Email: nperales@maldef.org

                                                            Denise Hulett
                                                            Mexican American Legal Defense and
                                                            Educational Fund
                                                            1512 14th Street
                                                            Sacramento, CA 95814
                                                            Phone: (916) 444-3031
                                                            Email: dhulett@maldef.org
                                                            (Admitted pro hac vice)

                                                            ROPES & GRAY LLP

Landry is inapposite here because in that case, the plaintiffs did not seek discovery, the court had not
ordered discovery, and no discovery had taken place prior to entry of the protective order. Id. at 434-45.
After defendants filed motions for summary judgment, plaintiffs sought to conduct depositions, and
defendants subsequently moved for a protective order. Id. The court, which was also still deciding
motions to dismiss, concluded that “the plaintiffs have failed to identify with the requisite specificity . . .
the issues which must be amplified by discovery” and “the summary judgment motions could be decided
as a matter of law on the basis of the undisputed facts already before the court.” Id. at 435. Here, by
contrast, the Court has entered a discovery schedule, Defendant-Intervenors have filed a Rule 56(d)
motion and identified how the discovery is relevant to Plaintiffs’ claims, and Federal Defendants agree
that further factual development is necessary in connection with the issue of discretion.
                                                       8
     Case 1:18-cv-00068 Document 408 Filed on 06/21/19 in TXSD Page 9 of 9



                                                      Douglas H. Hallward-Driemeier
                                                      2099 Pennsylvania Ave NW
                                                      Washington, DC 20006-6807
                                                      (202) 508-4600
                                                      (202) 508-4776 (direct dial)
                                                      Douglas.Hallward-
                                                      Driemeier@ropesgray.com
                                                      (Admitted pro hac vice)

                                                      GARCÍA & GARCÍA,
                                                      ATTORNEYS AT LAW P.L.L.C.
                                                      Carlos Moctezuma García
                                                      (Tex. Bar No. 24065265)
                                                      (SD of Tex. Bar No. 1081768)
                                                      P.O. Box 4545
                                                      McAllen, TX 78502
                                                      Phone: (956) 630-3889
                                                      Facsimile: (956) 630-3899
                                                      Email: cgarcia@garciagarcialaw.com

                                                      Attorneys for Defendant-Intervenors




                                 CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that, on the 21st day of June, 2019, I electronically filed
the above and foregoing document using the CM/ECF system, which automatically sends notice
and a copy of the filing to all counsel of record.

                                                      /s/ Alejandra Ávila
                                                      Alejandra Ávila




                                                 9
